DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically, the following terms will be interpreted as disclosed in the Specification:
Means for establishing a profile of a sample (claim 1) – ultra-high pressure liquid chromatography-mass spectrometer (page 11, lines 13-16),
Means for establishing a characteristic fingerprint profile (claim 1) – ultra-high pressure liquid chromatography-mass spectrometer (page 11, lines 13-16),
Means for comparing the profile (claim 1) – manually comparing the measured values of the profiles (page 22, lines 14-23),
Means for detecting saponins (claim 3) – high performance liquid chromatography-evaporative light scattering detector (page 11, line 30 to page 12, line 3),
Means for calculating a relative retention time (claim 1) - “a computing device/circuit, e.g., a computer, a calculator, etc., to calculate” as stated in the Remarks dated 12/30/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Masson (“Quality control techniques for routine analysis with liquid chromatography in laboratories”, J. Chromatogr. A, 1158, (2007), pp. 168-173) in view of Liu et al. (“Rapid separation and identification of multiple constituents in traditional Chinese medicine formula Shenqi Fuzheng Injection by ultra-fast liquid chromatography combined with quadrupole-time-of-flight mass spectrometry”, Journal of Pharmaceutical and Biomedical Analysis, published 26 October 2012; hereinafter Liu), and further in view of Liu et al. (CN 101352478A; see machine translation; hereinafter Liu_2).
With regards to claims 1 and 4, Masson teaches a system and method for identifying an injection (page 171, Section 3.3 Accuracy, first paragraph), comprising:
(page 169, Section 2.1 Instrument qualification, first paragraph; see Claim Interpretation above) for establishing a profile of the sample (experimental values/routine samples) to be tested (page 171, Section 3.3 Accuracy, first paragraph);
means (page 169, Section 2.1 Instrument qualification, first paragraph; see Claim Interpretation above) for establishing a characteristic fingerprint profile of the injection (true value/control samples) as a standard fingerprint profile (page 171, Section 3.3 Accuracy, first paragraph) and for obtaining an extracted ion chromatogram comprising characteristic peaks (page 171, right column, second paragraph); 
means (evidenced from performing standard sample and calibration on page170)  for comparing the profile of the sample to be tested in step (1) with the standard finger print profile in step (2) to distinguish between true and false (page 172, Section 4. Qualitative analysis),
the method further comprises step (4) identifying the sample as a true injection when in comparing the profile in step (3), the profile of the sample to be tested in step (1) has the characteristic peaks of the standard fingerprint profile in step (2) (page 172, Section 4. Qualitative analysis, first paragraph), and
identifying the sample as a counterfeit injection when the profile of the sample to be tested in step (1) misses one or more of the characteristic peaks of the standard fingerprint profile in step (2) (page 172, Section 4. Qualitative analysis, first paragraph).
However, Masson teaches only a generic system and generic method without indication or limitations to any specific compound. Thus, Masson is silent regarding the injection being a Shenqi Fuzheng injection, means for establishing a characteristic fingerprint profile of Shenqi Fuzheng injection as the standard profile and obtaining an extracted ion chromatogram consisting of 18 characteristic peaks; and wherein, the standard fingerprint profile in step (2) comprises 18 characteristic peaks, and the profile of the sample to be tested in step (1) has the 18 characteristic peaks of the standard fingerprint profile in step (2), and identifying the sample as a counterfeit 
Liu teaches a system and method for identifying Shenqi Fuzheng injection fingerprint profile, comprising means for establishing a characteristic fingerprint profile of Shenqi Fuzheng injection as the standard profile (page 142, Section 2.1, last paragraph and page 154, Conclusion) and obtaining an extracted ion chromatogram (page 142, Section 3.2) comprising of 18 characteristic peaks (see Table 1); testing Shenqi Fuzheng injection by ultra-high pressure liquid chromatography-mass spectrometer (abstract), and wherein, the standard fingerprint profile comprises the 18 characteristic peaks (see Table 1).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to verify the Shenqi Fuzheng as taught by Liu (with the testing using ultra-high pressure liquid chromatography-mass spectrometer) using the qualitative analysis method as taught by Masson with reasonable expectation of achieving confidence in the results generated (page 172, Section 5 Conclusions; Masson).
However, Masson and Liu is silent regarding means for obtaining an extracted ion chromatogram consisting of 18 characteristic peaks, and the Shenqi Fuzheng has a retention time and a mass number of the 18 characteristic peaks are as follows: Peak 1: 7.1 min (471.2083), Peak 2: 7.5 min (491.1195), Peak 3: 8.1 min (441.1919), Peak 4: 8.6 min (309.1555), Peak 5: 9.2 min (187.0976), Peak 6: 9.9 min (441.1766), Peak 7: 10.9 min (593.1876), Peak 8: 11.3 min (507.1508), Peak 9: 11.7 min (463.1610), Peak 10: 12.7 min (991.5119), Peak 11: 13.4 min (991.5119), Peak 12: 13.7 min (829.4591), Peak 13: 14.4 min (871.4697), Peak 14: 14.8 min (871.4697), Peak 15: 15.1 min (871.4697), Peak 16: 15.5 min (913.4650), Peak 17:15.9 min (913.4650), Peak 18: 16.3 min (913.4650); wherein Peak 2 and Peak 12 are calycosin glucoside and astragaloside IV, respectively; wherein the characteristic fingerprint profile of Shenqi Fuzheng injection takes the control astragaloside IV as a reference peak.
Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").  In this particular case, picking 18 data points/fingerprints among many datapoints/fingerprints (see Table 1, Liu) would be routine to measure specific components of the complete dataset.  Furthermore, the datapoints/fingerprints are results based on the specific operation parameters of the chromatography instrument.  Thus, when one of ordinary skill in the art performing the ion chromatography/liquid chromatography/mass spectrophotometer as optimized by the user according to the desired experimental conditions, the retention time and mass number from the instrument would achieve the same results as claimed.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to optimize the instrument parameters to analyze the Shenqi Fuzheng composition using the method as taught by Liu with the qualitative analysis process as taught by Masson to achieve better detection and separation of critical peaks (page 172, Section 5 Conclusions; Masson).  Thus, the optimization of the parameters of Masson, as combined with Liu, would teach means for obtaining an extracted ion chromatogram (page 142, Section 3.2) consisting of 18 characteristic peaks (Table 1, Liu), wherein Peak 2 and Peak 12 are calycosin glucoside (Table 1, No. 49; Liu) and astragaloside IV (Table 1, No. 73; Liu), respectively; wherein the characteristic fingerprint profile of Shenqi Fuzheng injection takes the control astragaloside IV as a reference peak, (it is noted that the above limitation is merely normalization of the data point as taught by Liu relative to a peak picked by the operator.  Thus, the relative data points do not change the process/steps to determine a counterfeit Shenqi Fuzheng injection as taught by Masson and Liu).
Furthermore, Masson, as combined with Liu, is silent regarding the system further comprises means for calculating a relative retention time of each characteristic peak is calculated, as follows: Peak 1: 0.52, Peak 2: 0.54, Peak 3: 0.59, Peak 4: 0.62, Peak 5: 0.66, Peak 6: 0.72, Peak 7: 0.79, Peak 8: 0.82, Peak 9: 0.85, Peak 10: 0.92, Peak 11: 0.97, Peak 12: 1.00, Peak 13: 1.04, Peak 14: 1.07, Peak 15: 1.10, Peak 16: 1.13, Peak 17: 1.16, Peak 18: 1.19; wherein, when comparing, the sample is identified as authentic Shenqi Fuzheng injection if the relative retention time fluctuates within 5% of the above specified values, and a ratio of the area of the calycosin glucoside peak and the astragaloside IV peak to the area of the corresponding reference peak is 0.5-1.5.
Liu_2 teaches means for calculating a relative retention time of each characteristic peak is calculated (pages 2-3, highlighted portion).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to further combine the teaching of Liu_2 to the system of Masson, as combined with Liu, to determine the quality of the substance (page 3, Liu_2).  Thus, Masson, as combined with Liu and Liu_2, would teach the system further comprises means for calculating a relative retention time of each characteristic peak is calculated ([0010]), as follows: Peak 1: 0.52, Peak 2: 0.54, Peak 3: 0.59, Peak 4: 0.62, Peak 5: 0.66, Peak 6: 0.72, Peak 7: 0.79, Peak 8: 0.82, Peak 9: 0.85, Peak 10: 0.92, Peak 11: 0.97, Peak 12: 1.00, Peak 13: 1.04, Peak 14: 1.07, Peak 15: 1.10, Peak 16: 1.13, Peak 17: 1.16, Peak 18: 1.19; wherein, when comparing, the sample is identified as authentic Shenqi Fuzheng injection if the relative retention time fluctuates within 5% of the above specified values (page 172, Section 3.4 Precision, first paragraph), and a ratio of the area of the calycosin glucoside peak and the astragaloside IV peak to the area of the corresponding reference peak is 0.5-1.5 (it would be predictable to get the results as claimed based the calculation as taught by Liu_2). 
With regards to claim 2, Masson, as combined with Liu and Liu_2, teaches the system of claim 1, wherein the means for establishing the profile of the samples to be tested and the means for establishing the characteristic fingerprint profile of Shenqi Fuzheng injection as the standard fingerprint profile each independently comprise ultra-high pressure liquid chromatography-mass spectrometer (abstract; Liu).

Claims 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Masson (“Quality control techniques for routine analysis with liquid chromatography in laboratories”, J. Chromatogr. A, 1158, (2007), pp. 168-173) in view of Liu et al. (“Rapid separation and identification of multiple constituents in traditional Chinese medicine formula Shenqi Fuzheng Injection by ultra-fast liquid chromatography combined with quadrupole-time-of-flight mass spectrometry”, Journal of Pharmaceutical and Biomedical Analysis, published 26 October 2012; hereinafter Liu) and Liu et al. (CN 101352478A; see machine translation; hereinafter Liu_2) as applied to claim 1, and further in view of Wang et al. (“Immuno-enhancement effects of Shenqi Fuzheng Injection on cyclophosphamide-induced immunosuppression in Balb/c mice”, J. Ethnopharmacology, 139 (2012), pp. 788-795; hereinafter Wang).
With regards to claim 3, Masson, as combined with Liu and Liu_2, teaches the system of claim 1.  However, Masson, as combined with Liu and Liu_2, is silent regarding the system further comprising means for detecting saponins in Shenqi Fuzheng injection.
Wang teaches a system comprising means for detecting saponins in Shenqi Fuzheng injection (page 789, section 2.3, High Performance Liquid Chromatography analysis of Shenqi Fuzheng Injection).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to further combine at least the ELSD of Wang to the system of Masson, as combined with . 

Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Masson (“Quality control techniques for routine analysis with liquid chromatography in laboratories”, J. Chromatogr. A, 1158, (2007), pp. 168-173) in view of Liu et al. (“Rapid separation and identification of multiple constituents in traditional Chinese medicine formula Shenqi Fuzheng Injection by ultra-fast liquid chromatography combined with quadrupole-time-of-flight mass spectrometry”, Journal of Pharmaceutical and Biomedical Analysis, published 26 October 2012; hereinafter Liu) and Liu et al. (CN 101352478A; see machine translation; hereinafter Liu_2) as applied to claim 4, and further in view of Guzzetta (Reverse Phase HPLC Basics for LC/MS; published 22 July, 2001) and Yang et al. (“Application of Ultra-Performance Liquid Chromatography to Traditional Chinese Medicines”, Journal of Chromatographic Science Vol. 48, January 2010; hereinafter Yang).
With regards to claim 5, Masson, as combined with Liu and Liu_2, teaches the method according to claim 4, wherein, the establishing of the profile of the sample to be tested in step (1) comprises testing the sample to be tested by ultra- high pressure liquid chromatography-mass spectrometer (page 171, Section 3.3 Accuracy, first paragraph of Masson and abstract of Liu), and the testing of the sample comprises the following steps: 
(1) preparation of a control solution: accurately weighing an appropriate amount of calycosin glucoside or astragaloside IV (paragraph 1 under heading 2.2 Sample preparation; Liu), and then adding methanol to prepare a solution (paragraph 1 under heading 2.2 Sample preparation; Liu);
 (3) determination: accurately aspirating 5 µl of the control solution or the test sample solution, respectively, and then injecting the solution into an ultra-high pressure liquid chromatography-mass spectrometer, conducting determination according to the following (paragraph 1 under heading 2.3 UFLC-Q-TOF-MS/MS system and conditions); 
wherein the chromatographic conditions include the followings: 
chromatographic column: Agilent Zorbax Eclipse Plus C18, 2.1 mm x 100 mm, 1.8 µm (paragraph 1 under heading 2.3 UFLC-Q-TOF-MS/MS system and conditions); 
mobile phase: mobile phase A is 0.1% (v/v) formic acid aqueous solution, mobile phase B is acetonitrile solution (paragraph 1 under heading 2.3 UFLC-Q-TOF-MS/MS system and conditions and paragraph 1 under heading 3.1 Optimization of LC and MS conditions); 
the ion source is an ESI source (paragraph 2 under heading 2.3 UFLC-Q-TOF-MS/MS system and conditions), and detection is operated in negative ion mode (paragraph 2 under heading 3.1 Optimization of LC and MS conditions).
However, Masson, as combined with Liu and Liu_2, is silent regarding (1) preparation of a control solution: adding methanol to prepare a solution containing 0.004 mg of calycosin glucoside per ml or 0.006 mg of astragaloside IV per ml, respectively; 
the chromatographic conditions include using gradient elution according to the following elution program, wherein the proportions of the mobile phases are all volume percentages:
using gradient elution according to the following elution program, wherein proportions of the mobile phases are all volume percentages: 
0-0.5 min, mobile phase A is 95%, mobile phase B is 5%; 
0.5-10 min, mobile phase A is 95%-75%, mobile phase B is 5%-25%; 
10-15 min, mobile phase A is 75%-45%, mobile phase B is 25%-55%; 
15-18 min, mobile phase A is 45%-0%, mobile phase B is 55%-100%; 
18-20 min, mobile phase A is 0%, mobile phase B is 100%; 
wherein the chromatographic conditions include the followings:
flow rate: 0.35 ml/min; column temperature: 40 °C; 

It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  In this particular case, changing the conditions of the ultra-high pressure liquid chromatography-mass spectrometer, such as changing the gradient elution program, column temperature, flow rate gas pressure, gas temperature, gas flow rate, capillary voltage, and voltage at capillary exit, is a common step when operating such instrument.  Furthermore, Liu teaches a plurality of peaks and these peaks overlap the 18 peaks as picked out by the claim. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Thus, the reference suggests the claimed compositions.  
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to optimize the chromatography conditions of Masson, as combined with Liu and Liu_2, to achieve good separation and signal response from the different chemical components during analysis (paragraph 1 under heading 3.1 Optimization of LC and MS conditions; Liu).  Based on the optimization depending on the experimental criteria, one of ordinary skill in the art would be able to replicate the data achieved by the instant invention.  Thus, Masson, as combined with Liu and Liu_2, would be capable of optimizing the amount of calycosin glucoside, astragaloside, among others for preparation of control sample and changing the gradient elution program (paragraph 1 under heading 2.3 UFLC-Q-TOF-MS/MS system and conditions), wherein the proportions of the mobile phases are all volume percentages:
0-0.5 min, mobile phase A is 95%, mobile phase B is 5%; 
0.5-10 min, mobile phase A is 95%-75%, mobile phase B is 5%-25%; 
10-15 min, mobile phase A is 75%-45%, mobile phase B is 25%-55%; 
15-18 min, mobile phase A is 45%-0%, mobile phase B is 55%-100%; 
18-20 min, mobile phase A is 0%, mobile phase B is 100%; 
wherein the chromatographic conditions include the followings:
flow rate: 0.35 ml/min; column temperature: 40 °C; 
atomized gas pressure: 35 psig; dry gas temperature: 350 °C; dry gas flow rate: 10 L/min; capillary voltage: 3,500 V; and voltage at capillary exit: 135 V.
Furthermore, Masson, as combined with Liu, is silent regarding mobile phase B is 0.1% (v/v) formic acid acetonitrile solution (italicized portion is feature not taught).
Guzzetta teaches the basics for operating a liquid chromatography instrument for any compound (page 1, abstract).  Guzzetta further teaches it is preferable to add 0.1% formic acid to the organic mobile phase such as acetonitrile or methanol (page 4, heading Solvents).   
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to further add 0.1% formic acid as taught by Guzzetta to the acetonitrile solution of Masson, as combined with Liu, to "improve the chromatographic peak shape" of the measured compound (page 4, heading Solvents; Guzzetta).
In addition, Masson, as combined with Liu, Liu_2, and Guzzetta, is silent regarding the method further comprises (2) preparation of test sample solution: filtering the sample to be tested through a 0.22 pm microporous filter membrane.
Yang teaches a method of using liquid chromatography to traditional Chinese medicines (similar to Liu).  Yang further teaches the method comprises preparation of a test sample solution (Sample preparation paragraph under Experimental).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the method as taught by Yang to the method of Masson, as combined with Liu, Liu_2, and Guzzetta, with reasonable expectation of filtering the solution to remove unwanted contaminant for a better chromatography analysis.   
With regards to claim 6, Masson, as combined with Liu and Liu_2, teaches the method according to claim 4, wherein, the establishing of the characteristic fingerprint profile of Shenqi Fuzheng injected in step (2) comprises testing Shenqi Fuzheng injection by ultra- high pressure liquid chromatography-mass spectrometer (page 171, Section 3.3 Accuracy, first paragraph of Masson and abstract of Liu), wherein the testing of Shenqi Fuzheng injection comprises the following steps: 
(1) preparation of a control solution: accurately weighing an appropriate amount of calycosin glucoside or astragaloside IV (paragraph 1 under heading 2.2 Sample preparation; Liu), and then adding methanol to prepare a solution (paragraph 1 under heading 2.2 Sample preparation; Liu);
 (3) determination: accurately aspirating 5 µl of the control solution or the test sample solution, respectively, and then injecting the solution into an ultra-high pressure liquid chromatography-mass spectrometer, conducting determination according to the following conditions to obtain the Shenqi Fuzheng injection fingerprint profile (paragraph 1 under heading 2.3 UFLC-Q-TOF-MS/MS system and conditions); 
wherein the chromatographic conditions include the followings: 
chromatographic column: Agilent Zorbax Eclipse Plus C18, 2.1 mm x 100 mm, 1.8 µm (paragraph 1 under heading 2.3 UFLC-Q-TOF-MS/MS system and conditions); 
(paragraph 1 under heading 2.3 UFLC-Q-TOF-MS/MS system and conditions and paragraph 1 under heading 3.1 Optimization of LC and MS conditions); 
the ion source is an ESI source (paragraph 2 under heading 2.3 UFLC-Q-TOF-MS/MS system and conditions), and detection is operated in negative ion mode (paragraph 2 under heading 3.1 Optimization of LC and MS conditions);
(4) determination of common characteristic peaks to obtain the standard fingerprint profile: comparing multiple Shenqi Fuzheng injection fingerprint profiles obtained from the above method (page 171, Section 3.3 Accuracy, second to last paragraph; Masson), and picking out 18 common characteristic peaks as the standard fingerprint profile (page 171, Section 3.3 Accuracy, first paragraph).
However, Masson, as combined with Liu, is silent regarding (1) preparation of a control solution: adding methanol to prepare a solution containing 0.004 mg of calycosin glucoside per ml or 0.006 mg of astragaloside IV per ml, respectively; 
the chromatographic conditions include using gradient elution according to the following elution program, wherein the proportions of the mobile phases are all volume percentages:
using gradient elution according to the following elution program, wherein proportions of the mobile phases are all volume percentages: 
0-0.5 min, mobile phase A is 95%, mobile phase B is 5%; 
0.5-10 min, mobile phase A is 95%-75%, mobile phase B is 5%-25%; 
10-15 min, mobile phase A is 75%-45%, mobile phase B is 25%-55%; 
15-18 min, mobile phase A is 45%-0%, mobile phase B is 55%-100%; 
18-20 min, mobile phase A is 0%, mobile phase B is 100%; 
wherein the chromatographic conditions include the followings:
flow rate: 0.35 ml/min; column temperature: 40 °C; 

It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  In this particular case, changing the conditions of the ultra-high pressure liquid chromatography-mass spectrometer, such as changing the gradient elution program, column temperature, flow rate gas pressure, gas temperature, gas flow rate, capillary voltage, and voltage at capillary exit, is a common step when operating such instrument.  Furthermore, Liu teaches a plurality of peaks and these peaks overlap the 18 peaks as picked out by the claim. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Thus, the reference suggests the claimed compositions.  
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to optimize the chromatography conditions of Masson, as combined with Liu and Liu_2, to achieve good separation and signal response from the different chemical components during analysis (paragraph 1 under heading 3.1 Optimization of LC and MS conditions; Liu).  Based on the optimization depending on the experimental criteria, one of ordinary skill in the art would be able to replicate the data achieved by the instant invention.  Thus, Masson, as combined with Liu and Liu_2, would be capable of optimizing the amount of calycosin glucoside, astragaloside, among others for preparation of control sample and changing the gradient elution program (paragraph 1 under heading 2.3 UFLC-Q-TOF-MS/MS system and conditions), wherein the proportions of the mobile phases are all volume percentages:
0-0.5 min, mobile phase A is 95%, mobile phase B is 5%; 
0.5-10 min, mobile phase A is 95%-75%, mobile phase B is 5%-25%; 
10-15 min, mobile phase A is 75%-45%, mobile phase B is 25%-55%; 
15-18 min, mobile phase A is 45%-0%, mobile phase B is 55%-100%; 
18-20 min, mobile phase A is 0%, mobile phase B is 100%; 
wherein the chromatographic conditions include the followings:
flow rate: 0.35 ml/min; column temperature: 40 °C; 
atomized gas pressure: 35 psig; dry gas temperature: 350 °C; dry gas flow rate: 10 L/min; capillary voltage: 3,500 V; and voltage at capillary exit: 135 V.
Furthermore, Masson, as combined with Liu and Liu_2, is silent regarding mobile phase B is 0.1% (v/v) formic acid acetonitrile solution (italicized portion is feature not taught).
Guzzetta teaches the basics for operating a liquid chromatography instrument for any compound (page 1, abstract).  Guzzetta further teaches it is preferable to add 0.1% formic acid to the organic mobile phase such as acetonitrile or methanol (page 4, heading Solvents).   
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to further add 0.1% formic acid as taught by Guzzetta to the acetonitrile solution of Masson, as combined with Liu and Liu_2, to "improve the chromatographic peak shape" of the measured compound (page 4, heading Solvents; Guzzetta).
In addition, Masson, as combined with Liu, Liu_2, and Guzzetta, is silent regarding the method further comprises (2) preparation of test sample solution: filtering the sample to be tested through a 0.22 pm microporous filter membrane.
Yang teaches a method of using liquid chromatography to traditional Chinese medicines (similar to Liu).  Yang further teaches the method comprises preparation of a test sample solution (Sample preparation paragraph under Experimental).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the method as taught by Yang to the method of Masson, as combined with Liu, Liu_2, and Guzzetta, with reasonable expectation of filtering the solution to remove unwanted contaminant for a better chromatography analysis.   

Claims 7-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al. (CN 101352478 A; see machine translation; hereinafter Liu).
With regards to claim 7, Liu teaches a method for detecting saponins in Shenqi Fuzheng injection (page 3, highlighted portions), the method comprising: 
preparing a Shenqi Fuzheng Injection sample (page 5, first paragraph), 
providing the Shenqi Fuzheng injection sample to an HPLC-ELSD (page 3, highlighted portions), 
wherein, the chromatographic conditions for the HPLC-ELSD are as followings: 
chromatographic column: Discovery C-18, 5pm, 250x4.6mm (page 5, highlighted portions); 
mobile phase: mobile phase A is acetonitrile, mobile phase B is water (page 5, highlighted portions); and 
using gradient elution according to the following elution program (page 4, highlighted portion), 
wherein the preparing of the Shenqi Fuzheng Injection sample consists of the following steps: 
fractioning the Shenqi Fuzheng Injection on a microporous resin, 
eluting the Shenqi Fuzheng Injection with water and, firstly 20v/v% ethanol solution and then 80v/v% ethanol solution to remove polysaccharides, protein and salts, 

setting the volume, and 
filtering the Shenqi Fuzheng Injection (page 5, top highlighted portion).
	However, Liu is silent regarding the exact specifics of wherein the proportions of the mobile phases are all volume percentages: 
0-30 min, mobile phase A is 12-25%, mobile phase B is 88-75%; 
30-40 min, mobile phase A is 25%-32%, mobile phase B is 75%-68%; 
40-55 min, mobile phase A is 32%-55%, mobile phase B is 68%-45%; 
55-68 min, mobile phase A is 55%-90%, mobile phase B is 45%-10%; 
68-72min, mobile phase A is 90%, mobile phase B is 10%, and
eluting the Shenqi Fuzheng Injection with water and, firstly 30v/v% ethanol solution and then 70v/v% ethanol solution.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents 
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to perform routine experimentation on the preparation of the Shenqi Fuzheng Injection sample and adjust the chromatography conditions of Liu to achieve good separation and signal response from the different chemical components with reasonable expectation of achieving accurate HPLC fingerprint of the sample (page 4, highlighted portions).

With regards to claim 8, Liu teaches the method according to claim 7, wherein, the chromatographic conditions also include the followings: flow rate: 1.0ml/min (see optimization as presented in claim 7); column temperature: 30°C; injection volume: 20µl (page 5, chromatographic condition and measure).
With regards to claim 9, Liu teaches the method according to claim 7, wherein the conditions of the ELSD detector include the followings: the temperature of drift tube was 55 C; atomizing power was 60%; gain value was 20; gas pressure was 25 psig (see optimization as presented in claim 7).
With regards to claim 10, Liu teaches the method according to claim 7, further comprising preparation of control solutions by the following steps: accurately weighing an appropriate amount of astragaloside IV, and adding methanol to prepare a solution containing 0.10 mg of astragaloside IV per ml (page 4, highlighted portions).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

With respect to the remarks on page 11 regarding the 35 U.S.C. 112(b), because Applicant stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function, The Examiner will examine the “means for calculating” as “a computing device/circuit, e.g., a computer, a calculator, etc., to calculate” as the inherent structure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L. NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID GRAY can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QXN/Examiner, Art Unit 2853            
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853